ptinternal revenue service the treasury washington d c tax_exempt_and_government_entities_division nov uniform issue list set ep ral t4 xxxxxxkkxkkxkkkkk xxkxkxxkkkxkxkkkkkkkxkkkk kkk xkxkxkxkkxkxkkxkxkxkkkkmk legend taxpayer a ira x amount xxxxxxxxxkxxkxk xxxxxkkxxkxkxkxkkkxkkk xxxxxxxkxkxkkkk financial_institution b xxxxkkxkkkxkxkkxkkkxk company c fund d xxkxkxkxkkxkxkxxxkxkkxkkk xxxxxxxkxkxkxkxkkkxkxkxkxkxkkxkkk dear xxxxxxx this is in response to your request dated date as supplemented by correspondence dated date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution totaling amount from ira x maintained with financial_institution b taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to a mistake made by financial_institution b in failing to deposit amount into a rollover ira account taxpayer a further represents that amount has not been used for any page other purpose except for an amount intended to be equal to a required_minimum_distribution taxpayer a represents that he maintained ira x with financial_institution b in june taxpayer a consulted company c with the intent of liquidating the assets held in ira x and investing the proceeds in fund d managed by company c taxpayer a represents that his intention was to keep the investment in an ira taxpayer a established an investment account with fund d of company c that provided that the investment was to be held in an ira however company c believed that financial_institution b would remain the ira custodian financial_institution b prepared its transfer forms erroneously assuming company c would become the ira custodian financial_institution b’s form required that a transfer of ira assets be accompanied by a letter of acceptance signed by the successor custodian financial_institution b transferred amount from ira x to fund d of company c without securing a properly executed letter of acceptance signed by company c in a capacity as successor custodian the letter of acceptance did not state that the transfer of assets was being received by an ira custodian as a result of this mistake the transfer of amount from ira x to fund d on date was not a valid custodian-to-custodian transfer and was taxable the information and documentation submitted supports taxpayer a’s assertion that financial_institution b made a mistake in failing to deposit amount in a rollover ira account taxpayer a did not receive a form_1099 with respect to the distribution taxpayer a discovered that the funds had been erroneously held in a taxable account in january when he inquired about required minimum distributions due to attainment of age taxpayer a represents that he has not withdrawn any part of amount except for an amount he determined to be equal to the minimum distribution required had the account been maintained as an ira as intended based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a are consistent with his assertion that his failure to accomplish a timely rollover of amount was caused by a mistake by financial_institution b therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code page 40602ff no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you wish to inquire about this ruling please contact xxxxxxxxxxx id xxxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely yours carkler a wovens carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxxxkkxkxkxkxkxxk kxkxxxkxkxxxxkxkxkkk xxxxxxkxkxkkk xkkxkxkxkkxkxkxkkkxkkkkxkkk
